Title: To George Washington from Thomas Burke, 7 May 1782
From: Burke, Thomas
To: Washington, George


                        
                            Sir
                            Hillsborough May 7th 1782
                        
                        Mr Edward Winslow of Cross Creek in this State will have the honor of handing your Excellency this. he is an
                            active, Spirited Citizen, who resided in the midst of our disaffected, and has been almost constantly in arms. he is a
                            native of Boston, the son of a clergiman, who early differed with him in politics and retired into New York, where,
                            argeeably to Mr Winslows Intelligence, he has lately paid the last debt of Nature. The Son, apprehensive that his aged
                            mother may Stand in need of his assistance, and Supposing, also, that Some affairs of his family may require his
                            attention, proposes, with your permission, to go within the Enemy’s Lines for those purposes. I take the liberty of
                            recommending his request to your Excellency’s Attention. He is a Sensible Intelligent Gentleman, and a member of our
                            Legislature, and is able to give a pretty good Idea of the State and prospects of affairs amongst us. I have the honor to be with Sincere Esteem and regard as well as the warmest
                            Wishes for your private as well as public prosperity your Excellency’s Most Obedient humble Sevt
                        
                            Tho Burke
                        
                    